     Case 2:17-cv-00724-VBF-SP Document 45 Filed 03/31/21 Page 1 of 1 Page ID #:2626



 1
 2                                                         JS-6
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11     BRYAN HERRERA,              ) Case No. LA CV 17-00724-VBF (SP)
                                   )
12                     Petitioner, )
                                   )
13                 v.              )           FINAL JUDGMENT
                                   )
14     W.L. MONTGOMERY, Warden, )
                                   )
15                     Respondent. )
       __________________________ )
16
17          Final judgment is hereby entered in favor of the respondent and against
18 petitioner Bryan Herrera.
19 O
20 Dated: March 31, 2021
21                                         /s/ Valerie Baker Fairbank
                                       _______________________________________
22
                                       HONORABLE VALERIE BAKER FAIRBANK
23                                     Senior UNITED STATES DISTRICT JUDGE
24
25
26
27
28
